Exhibit 10.5

FOREST CITY ENTERPRISES, INC.
SENIOR MANAGEMENT LONG-TERM INCENTIVE PLAN
(Effective February 1, 2008)

1. Purpose. The purpose of this Senior Management Long-Term Incentive Plan (this
“Plan”) is to align employee and shareholder interests by providing cash
incentives to eligible senior or other select management employees of Forest
City Enterprises, Inc. (the “Company”) for meeting and exceeding corporate and
business unit objectives defined each performance period.

2. Definitions. The following capitalized words as used in this Plan shall have
the following meanings:

a. “Affiliate” means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.

b. “Award Opportunity” means a cash award opportunity established under the Plan
for a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.

c. “Board” means the Board of Directors of the Company.

d. “CEO” means the Chief Executive Officer of the Company.

e. “Code” means the Internal Revenue Code of 1986, as amended.

f. “Committee” means the Compensation Committee of the Board.

g. “Company” has the meaning given such term in Section 1 of this Plan.

h. “Employee” means any person employed by the Company or Affiliate in a senior
or other select management capacity, whether such Employee is so employed at the
time the Plan is adopted or becomes so employed subsequent to the adoption of
the Plan.

i. “EVP-HR” means the Executive Vice President, Human Resources of the Company.

j. “Participant” means, as to any Performance Period, any Employee who is
selected by the Committee to be eligible to participate in the Plan for that
Performance Period, as provided herein.

k. “Payout Formula” means the formula established by the Committee for
determining Award Opportunities for a Performance Period based on the level of
achievement of the Performance Objectives for the Performance Period.

l. “Performance Objectives” means the measurable or subjective performance
objective or objectives established pursuant to this Plan for Participants who
have received Award Opportunities. Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of an Affiliate, division, business unit, department, region or
function within the Company or Affiliate in which the Participant is employed
and may be based on the following criteria: assets (e.g., net asset value);
capital (e.g., working capital); cash flow (e.g., earnings before depreciation,
amortization and deferred taxes (“EBDT”), operating cash flow, total cash flow,
cash flow in excess of cost of capital, residual cash flow or cash flow return
on investment); liquidity measures (e.g., total debt ratio or debt-to-EBDT);
margins (e.g., profits divided by revenues, operating margins, gross margins or
material margins divided by revenues); productivity (e.g., productivity
improvement); profits (e.g., net income, operating income, earnings before taxes
(“EBT”), earnings before interest and taxes (“EBIT”), EBDT, residual or economic
earnings, earnings or EBDT per share – these profitability criteria could be
measured subject to GAAP definitions); sales or expenses (e.g., revenue growth,
reduction in expenses, sales and administrative costs divided by sales or sales
and administrative costs divided by profits); and stock price (e.g., stock price
appreciation or total shareholder return). In addition to the returns and ratios
mentioned above, the performance objectives may be based on any other ratios or
returns using the criteria mentioned above, including: economic value added; net
asset ratio; debt-to-capital ratio; working capital divided by sales; and
profits or cash flow returns on assets, designated assets, invested capital, net
capital employed or equity (including return on net assets, return on capital or
invested capital, or total return, meaning change in net asset value plus or
minus net cash flow). The Performance Objectives may be made relative to the
performance of other corporations or other entities.

m. “Performance Period” means a period of four consecutive fiscal years of the
Company, or such other period as determined by the Committee in its discretion,
within which the Performance Objectives relating to an Award Opportunity are to
be achieved. The Committee may establish different Performance Periods for
different Participants, and the Committee may establish concurrent or
overlapping Performance Periods.

n. “Plan” means this Forest City Enterprises, Inc. Senior Management Long-Term
Incentive Plan, as amended from time to time.

3. Administration. The Committee shall be responsible for administration of the
Plan. The Committee, by majority action, is authorized to interpret the Plan, to
prescribe, amend, and rescind regulations relating to the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and its Affiliates, and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Determinations,
interpretations, or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all Participants. No member of the Committee shall be liable for any
such action or determination made in good faith. The Committee may delegate to
the CEO, the EVP-HR or other senior officers or senior managers of the Company,
subject to such terms as the Committee shall determine, authority to administer
all or any portion of the Plan, or the authority to perform certain functions,
including administrative functions. In the event of such delegation, all
references to the Committee in this Plan shall be deemed references to such
senior officers or senior managers as it relates to those aspects of the Plan
that have been delegated. Notwithstanding the foregoing, and to the extent
required by the Committee charter or the applicable exchange listing standards,
the Committee shall retain exclusive authority to establish Award Opportunities
and determine payouts for any Board-appointed officers of the Company who are
designated by the Board as “Section 16 officers”.

4. Eligibility. The Committee, in its sole discretion, shall determine which
Employees will be eligible to participate in the Plan for any given Performance
Period. In lieu of expressly selecting eligible Employees for Plan
participation, the Committee may establish eligibility criteria providing for
participation of all Employees who satisfy such criteria. When making
eligibility determinations, the Committee shall consider the recommendations of
the CEO and the EVP-HR; provided that the CEO shall make all recommendations
with respect to the participation of the EVP-HR. An Employee who is a
Participant for a given Performance Period is neither guaranteed nor assured of
being selected for participation in any subsequent Performance Period.

5. Award Opportunities

a. After the beginning of each Performance Period, the Committee shall establish
the Award Opportunity for each Participant, including the applicable Performance
Objectives and Payout Formula. Each Performance Objective will be weighted by
the Committee to reflect its relative importance to the Company in the
applicable Performance Period. The Payout Formulas, Performance Objectives and
weighting of the Performance Objectives need not be uniform with respect to any
or all Participants. The Committee shall consider the recommendations of the CEO
and the EVP-HR in determining the applicable Payout Formulas, Performance
Objectives and weighting of the Performance Objectives; provided that the CEO
shall make all recommendations with respect to the EVP-HR. The Committee may
also establish Award Opportunities for newly hired or newly promoted Employees
without compliance with the limitations provided herein, which Award
Opportunities may be based on performance during less than the full Performance
Period and may be pro-rated at the discretion of the Committee.

b. Participants must achieve the Performance Objectives established by the
Committee in order to receive payment of an Award Opportunity under the Plan.
However, the Committee may determine that only a threshold level relating to a
Performance Objective must be achieved for Award Opportunities to be paid under
the Plan. Similarly, the Committee may establish a minimum threshold performance
level, a maximum performance level, and one or more intermediate performance
levels or ranges, with target award levels or ranges that will correspond to the
respective performance levels or ranges included in the Payout Formula.

c. The Committee may in its sole discretion modify the Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business, operations, corporate structure or capital
structure of the Company or its Affiliates, the manner in which it conducts its
business, or other events or circumstances or (ii) in the event that a
Participant’s responsibilities materially change during a Performance Period or
the Participant is transferred to a position that is not designated as eligible
to participate in the Plan.

6. Determination of Award Opportunities. Following the end of each Performance
Period, the Committee shall determine in writing whether and to what extent the
Performance Objectives with respect to each Participant for the applicable
Performance Period have been achieved and, if such Performance Objectives have
been achieved, to approve actual payment of each Award Opportunity under the
Plan pursuant to the applicable Payout Formulas. The Committee shall consider
the recommendations of the CEO and the EVP-HR when determining whether the
Performance Objectives have been achieved with respect to Participants; provided
that the CEO shall make all recommendations with respect to the EVP-HR. The
Committee may, in its sole discretion, increase, decrease or eliminate the
amount of any Award Opportunity otherwise payable to any Participant to reflect
such Participant’s individual performance or such other factors as the Committee
deems relevant, in recognition of changed or special circumstances, or for any
other reason. In the event a Participant terminates employment with the Company
and its Affiliates for any reason prior to the last day of the Performance
Period, the Participant shall not be entitled to payment of an Award Opportunity
with respect to that Performance Period; provided that in the case of
termination of employment by reason of death, disability or normal or early
retirement, or any other termination, the Committee may, in its sole discretion,
pay all or any portion of the Award Opportunity to the Participant (or to the
Participant’s estate in the event of his or her death) as the Committee deems
appropriate and equitable.

7. Payment of Award Opportunities. If earned as set forth in Section 6, an Award
Opportunity of a Participant for a particular Performance Period shall be paid
in cash after the end of the Performance Period, but in no event more than two
and one half months after the later of the end of the Performance Period or the
calendar year with respect to which such Award was earned.

8. Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to any person under the Plan any federal, state,
local, foreign or other taxes which, in the opinion of the Company and its
Affiliates are required to be withheld with respect to such payments.

9. No Employment Contract. Nothing contained in this Plan shall confer upon a
Participant any right with respect to continuance of employment by the Company
and its Affiliates, nor limit or affect in any manner the right of the Company
and its Affiliates to terminate the employment or adjust the compensation of a
Participant. For purposes of the Plan, the transfer of employment of a
Participant between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a termination of the Participant’s employment.

10. Transferability. No right or benefit under this Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
such right or benefit will be void. No such right or benefit will in any manner
be liable for or subject to the debts, liabilities, or torts of a Participant.

11. Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business or assets of the Company.

12. Governing Law. The Plan and all Award Opportunities shall be construed in
accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.

13. Amendment or Termination. The Board, upon recommendation of the Committee,
reserves the right, at any time, to amend, suspend or terminate the Plan, in
whole or in part, in any manner, and for any reason, and without the consent of
any Participant, Employee or other person. A proper amendment of this Plan
automatically shall effect a corresponding amendment to all Participants’ rights
hereunder without further action or notice. A proper termination of this Plan
automatically shall effect a termination of all Participants’ rights hereunder
without further action or notice.

14. Participation by Employees of Affiliates. Any Affiliate may, by action of
its board of directors or equivalent governing body and with the consent of the
Board, adopt the Plan; provided that the Board may waive the requirement that
such board of directors or equivalent governing body effect such adoption. By
its adoption of or participation in the Plan, the adopting Affiliate shall be
deemed to appoint the Company its exclusive agent to exercise on its behalf all
of the power and authority conferred by the Plan upon the Company and accept the
delegation to the Committee of all the power and authority conferred upon it by
the Plan. The authority of the Company to act as such agent shall continue until
the Plan is terminated as to the participating Affiliate. An Award Opportunity
of a Participant employed by a participating Affiliate shall be paid in
accordance with the Plan solely by that Affiliate, unless the Board otherwise
determines that the Company shall be responsible for payment. Each Award
Opportunity that may become payable under the Plan shall be paid solely from the
general assets of the Company or the Affiliate responsible for payment thereof.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right to payment of an Award Opportunity
other than as an unsecured general creditor with respect to any payment to which
he or she may be entitled.

